Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, it appears the subject matters claimed is disclosed in the newly amended claim 1. Therefore, claim 2 should be canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kato et al. (JP2015192205), hereinafter called KATO.
Regarding claims 1, 2, 8 and 15, KATO (Fig. 1) discloses a cascode amplifier circuit comprising: a common-gate (CG) amplifier, wherein the CG amplifier comprises a first transistor (7), wherein source terminal and body terminal of the first transistor are  coupled together through a first resistor (10); and a common-source (CS) amplifier, wherein the CS amplifier comprises a second transistor (5), wherein source terminal and body terminal of the second transistor are coupled directly to each other, and wherein the source terminal of the first transistor (7) is coupled directly to drain terminal of the second transistor (5). 
Regarding claim 8, see claim 1, wherein the body terminal of transistor (7) is coupled to the ground via resistor (10) and transistor (5).
Regarding claims 3, 9 and 16, wherein the first transistor comprises an N-type metal-oxide-semiconductor (NMOS) transistor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO.
	Regarding claims 4 and 17, KATO discloses claimed invention except the transistor having gate insulator and a conductive gate formed on top of the gate insulator. However, such as semiconductor transistor or cross-sectional view of the semiconductor transistor is well known in the art and would considered a matter of design engineering, having a conductive gate formed on top of the gate insulator. An example of such a well-known teaching can be seen in patent Tsutsumi (7,456,478).
	Regarding claims 5, 6, 18 and 19, the fabrication processes of the common gate amplifier/transistor claimed is well-known in the art and would considered a matter of design engineering. An example of such a well-known teaching can be seen in patent
Henmi et al. (7,323,753).

Claims 8, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO in view of LIU et al. (9,799,646), hereinafter called LIU.
Regarding claim 8, KATO discloses claimed invention except CG amplifier having its body terminal coupled to ground. KATO (Fig. 1) discloses a cascode amplifier circuit comprising: a common-gate (CG) amplifier, wherein the CG amplifier comprises a first transistor (7), wherein source terminal and body terminal of the first transistor are  coupled together through a first resistor (10); and a common-source (CS) amplifier, wherein the CS amplifier comprises a second transistor (5), wherein source terminal and body terminal of the second transistor are coupled directly to each other, and wherein the source terminal of the first transistor (7) is coupled directly to drain terminal of the second transistor (5). LIU (Fig. 2) discloses body terminal of common gate transistor (14) connected to the ground. KATO and LIU are analogous art because they are from the same field of endeavor, namely cascode amplifier. Accordingly, it would have been obvious in view of the reference, taken as a whole, to have modified the circuit of KATO to have body terminal of the common gate amplifier (7) grounded, as taught by LIU. Such a modification would have shorted the body terminal of the common gate transistor as taught by LIU, to KATO reference, thereby suggesting the obviousness of such a modification.
Regarding claim 9, wherein the first transistor comprises an N-type metal-oxide-semiconductor (NMOS) transistor.
	Regarding claim 12, LIU discloses claimed invention except the transistor having gate insulator and a conductive gate formed on top of the gate insulator. However, such as semiconductor transistor or cross-sectional view of the semiconductor transistor is well known in the art and would considered a matter of design engineering, having a conductive gate formed on top of the gate insulator. An example of such a well-known teaching can be seen in patent Tsutsumi (7,456,478).
	Claims 13 and 14, the fabrication processes of the common gate amplifier/transistor claimed is well-known in the art and would considered a matter of design engineering. An example of such a well-known teaching can be seen in patent Henmi et al. (7,323,753).

Claim 7, 10, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KATO in view of WILLARD (9,882,531).
Regarding claims 7, 10 and 20, KATO discloses claimed invention except having a gate of the common source amplifier coupled to the input via a capacitor. Willard (Fig. 3B) discloses a capacitor (C10) coupled between RF input and the gate terminal of transistor (T41). KATO and Willard et al. are analogous art because they are from the same field of endeavor, namely cascode/stacked amplifier. Accordingly, it would have been obvious in view of the reference, taken as a whole, to have modified the circuit of KATO to have included a capacitor, as taught by Willard et al. Such a modification would have decoupled low frequency biasing voltage provided to the amplifier transistor from the input, as taught by Willard et al., to KATO reference, thereby suggesting the obviousness of such a modification.
Regarding claim 11, KATO (Fig. 1) discloses resistor (4), which can be read as claimed second resistor.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN D. DONOVAN can be reached on (571) 272-1988. The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843